Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11, and 14-20 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by POLE et al. (2008/0258329).
	Regarding claims 1-3, 8-11, 14, and 16-20, POLK et al. discloses a system and method for thermoforming an object comprising:
	 a mold apparatus (1) having an interior surface (14) that has a plurality of perforations (26) and an exterior surface (38) having a plurality of perforations (41) wherein a heated thermoplastic sheet (95) is formed and contacted while at a thermoformable temperature with the interior surface (14) of the first mold portion (11) and the exterior surfaces (38) of the tubular sheet retainers (35) (Abstract; [0062]; Fig.1);
	the perforations of interior mold surface (14) have substantially circular cross-sectional shapes having diameters of from 0.1 mm to 7 mm [0041];
	the perforations (41) of the tubular sheet retainers (35) is larger than the perforations (26) of the interior mold surface (14) of first mold portion (11) [0052] and has diameters of from 0.1 mm to 7 mm [0052] (two or more portions of differing pore sizes and porosities);
	a vacuum apparatus (29) (a pressure-box) generates pressure differential across the surface [0039]; and
	wherein the interior and exterior surface apply pressure differential at different loads [0100].
.

Allowable Subject Matter
Claim 21 allowed.
Claims 4, 5, 12, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742